IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


HELEN JONES,                                 : No. 442 WAL 2016
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
RON OTT AND/OR EASTERN                       :
ELEVATOR SERVICE AND SALES                   :
COMPANY,                                     :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of April, 2017, the Petition for Allowance of Appeal is

GRANTED, LIMITED to the following issue set forth below. Allocatur is DENIED as to

all remaining issues.

                     Absent an express request by the trial court to place
             any objections on the record, is a challenge to a trial court’s
             jury instructions preserved pursuant to Pennsylvania Rule of
             Civil Procedure 227.1, if a party submits specific proposed
             points for charge to the trial court at the time of charging
             conference, and challenges the trial court’s failure to include
             the specific points in a post-trial motion?
The Application for Costs and Counsel Fees Pursuant to Pennsylvania Rule of

Appellate Procedure 2744 is also DENIED.